Case 1:20-cv-00371-LPS Document 56 Filed 01/22/21 Page 1 of 1 PageID #: 2188
                                                                                 Jeff Castellano
                                                                                 I.M. Pei Building
                                                                                 1105 North Market St., 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298-0703
                                                                                 jcastellano@shawkeller.com



                                        January 22, 2021

BY CM/ECF
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Finjan LLC. v. Trustwave Holdings, Inc. et al., C.A. No. 20-371-LPS

Dear Chief Judge Stark:

      Pursuant to D. Del. L. R. 7.1.4, plaintiff Finjan LLC (‘Finjan”) respectfully requests oral
argument on defendant Singapore Telecommunications Limited’s motion to dismiss (D.I. 31).

      Briefing on Singtel’s motion is complete, and the parties’ submissions may be found at
Docket Items 32, 49, and 55.


                                                    Respectfully submitted,

                                                    /s/ Jeff Castellano

                                                    Jeff Castellano (No. 4837)


cc:    Clerk of the Court (by CM/ECF)
       All counsel of record (by CM/ECF and email)
